DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3 and 16-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Paul et al. (US 6,344,183 B2).
Paul et al. (US’ 183 B2) teaches aerosol hair cosmetic composition comprising starch polymer (solid phase) in the amount of 5.0%, water (an aqueous phase) in the amount of 62.0% and dimethyl ether (propellant) (gas phase) in the amount of 33.0% as claimed in claim 1 (see cols. 13-14, Example 8) and wherein the propellants also include propane, butane and isobutene as claimed in claim 15 (see col. 7, lines 30-31) and the cosmetic composition also comprises organic solvents include ethanol in the amount of zero to 50% which covered the claimed range as claimed in claims 2 and 3 (see col. 7, lines 12-22). Paul et al. (US’ 183 B2) identical cosmetic .
 Claim Rejections - 35 USC § 103
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US 6,344,183 B2).
Paul et al. (US’ 183 B2) teaches aerosol hair cosmetic composition comprising starch polymer (solid phase) in the amount of 5.0%, water (an aqueous phase) in the amount of 62.0% and dimethyl ether (propellant) (gas phase) in the amount of 33.0% as claimed in claim 1 (see cols. 13-14, Example 8) and wherein the propellants also include propane, butane and isobutene as claimed in claim 15 (see col. 7, lines 30-31) and the cosmetic composition also comprises organic solvents include ethanol in the amount of zero to 50% which covered the claimed range as claimed in claims 2 and 3 (see col. 7, lines 12-22), wherein the cosmetic composition further, include stabilizers, conditioning agents and fragrances and perfumes each in the amount of 0.1 to 10% as claimed in claims 4, 6, and 10 (see col. 7, lines 46-59).

However, Paul et al. (US’ 183 B2) teaches a hair cosmetic composition comprising stabilizers, conditioning agents, fragrance and preservatives in the amounts overlapped with the claimed amounts (see col. 7, lines 46-59).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of the ingredients in the cosmetic composition in order to get the maximum effective amounts of these ingredients and, thus, the person of the ordinary skill in the art would expect such a cosmetic composition to have similar results to those claimed, absent unexpected results.
Further, the recitation “A rinse-free shampoo” has not been given patentable weight because the recitation occurs in the preamble. Apreamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completenss but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  
Furthermore, the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
 Allowable Subject Matter
5	Claims 5, 7-9 and 11-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/EISA B ELHILO/Primary Examiner, Art Unit 1761